Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Brady on 06/28/2022.
The amended claims are listed below.
Claim 1: Change the recitation “chemically modified” (line 2) to “covalently modified”; and delete the recitation “, and wherein the therapeutic compound comprises atovaquone” (last line).
Claim 22: Change the recitation “chemically modifying” (line 2) to “covalently modifying”; and replace the recitation “compound comprises” (last line) with “compound is”.
Claim 23: Insert the phrase “a breast” immediately before the recitation “cancer” (line 1); change the recitation “as its active” (line 2) to “as an active”; replace the recitation “chemically modified” (line 3) to “covalently modified”; and change the recitation “compound comprises” (line 4) to “compound is”.
Claim 24: Insert the phrase “of a breast cancer” immediately after the recitation “radiotherapy resistance” (line 2); change the recitation “as its active” (line 3) to “as an active”; replace the recitation “chemically modified” (line 4) with “covalently modified”; and change the recitation “compound comprises” (line 5) to “compound is”.
Claim 26: Change the recitation “for preventing” (line 1) to “for reversing”; insert the phrase “of a breast cancer” immediately after the recitation “radiotherapy resistance” (line 2); change the recitation “as its active” (line 3) to “as an active”; replace the recitation “chemically modified” (line 4) with “covalently modified”; and change the recitation “compound comprises” (line 5) to “compound is”.
Claim 28: Change the recitation “chemically modified” (line 3) to “covalently modified”; and replace the recitation “compound comprises” (line 5) with “compound is”.
Claim 39: Change the recitation “to a cancer cell mitochondria” (line 2) to “to mitochondria of a cancer cell”; replace the recitation “chemically modifying the therapeutic compound with” (lines 2 to 3) with “providing the therapeutic compound covalently modified with”; and change the recitation “compound comprises” (line 5) to “compound is”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/10/2022 has been entered. Claims 2-16, 29-38, & 41 are canceled. Claims 1, 17-21, 28, 42, and 43 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 10/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/12/2022 is withdrawn.  Claims 22-27, 39, and 40, directed to method of making or using the composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1, 17-28, 39, 40, 42, and 43 are currently under examination and allowed in this Office Action.  

Priority
This application is a 371 of PCT/US18/62956 filed on 11/29/2018, which claims benefit of US Provisional Application No. 62/593,372 filed on 12/01/2017.

Withdrawn Claim Objections/Rejections
The objection of claim 28 because of improper recitation, as set forth on page 3 of the Non-Final Rejection mailed on 01/12/2022, is withdrawn in view of amended claim.
The rejection of claims 17 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of the Non-Final Rejection mailed on 01/12/2022, is withdrawn in view of amended claims.
The rejection of claims 1, 13, 16-21, 28, 42, and 43 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ke et al., as set forth on pages 5-7 of the Non-Final Rejection mailed on 01/12/2022, is withdrawn in view of amended claims 1 and 28. Claims 13, 16-21, and 42 depend from claim 1. Claim 43 depends from claim 28.

Allowable Subject Matter
The amended claims 1, 22-24, 26, 28, and 39 are allowed. Claims 13, 16-21, and 42, depending from claim 1; claim 25, depending from claim 24; claim 27, depending from claim 26; and claim 40, depending from claim 39, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 1 and 28, directed to A composition comprising, as the active ingredient, a (or a pharmaceutically-effective amount of) therapeutic compound having intrinsic anti-mitochondrial properties covalently modified with a mitochondria-targeting compound (and a pharmaceutically acceptable carrier), wherein the therapeutic compound is atovaquone, and the mitochondria-targeting compound comprises one of tri-phenyl-phosphonium (TPP) and a TPP-derivative; and claims 22-27, 39, and 40, directed to a method of making or using the composition of claim 1, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 01/12/2022, in which Ke et al. (Antimicrob Agents Chemother 61:e01220-16, 2017, posted online on October 31, 2016) disclosed the Caged Garcinia xanthones (CGXs) compounds CR135 and CR142 (attached with a triphenylphosphonium group, PPh3): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 to be highly effective antimalarial inhibitors. CGXs do not target the mitochondrial electron transport chain (mtETC), the target of the clinically approved drug atovaquone. As shown in Fig. 6, this transgenic malaria parasite line was fully resistant to atovaquone, but was still susceptible to all of the CGX compounds tested, suggesting that the target(s) of the CGXs does not reside in the parasite mtETC. Consequently, these drugs likely target another essential function(s) either inside or outside the mitochondrion. Standard antimalarial chemotherapy involves the use of a combination of several agents, since monotherapy can often select resistant parasites rapidly. Therefore, it could be an advantage for CGX compounds to target multiple pathways (page 1, Abstract; page 2, Fig 1; page 8, para. 2; page 10, para. 3). Moreover, improvement of antimalarial potency has been reported for a series of 1,4-naphthoquinones (the chemical class that includes atovaquone) conjugated with a triphenylphosphonium group. In cancer cells, CGXs are known to cause mitochondrial damage and apoptosis (page 9, para. 3; page 10, para. 2). However, the references did not teach or suggest the limitation “atovaquone covalently modified with a mitochondria-targeting compound comprising one of tri-phenyl-phosphonium (TPP) and a TPP-derivative”, required by claims 1, 22-24, 26, 28, and 39, while the reference disclosed only non-covalent interaction of atovaquone with a triphenylphosphonium group (PPh3) and provides no motivation for skilled artisan to covalently modify atovaquone with one of tri-phenyl-phosphonium (TPP) and a TPP-derivative.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 17-28, 39, 40, 42, and 43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623